Title: The Pennsylvania Assembly: Instructions to Its Delegates in Congress, 9 May 1775
From: Pennsylvania Assembly
To: Franklin, Benjamin


Franklin had no more than set foot in Philadelphia before he was plunged into local as well as Congressional politics. The day after he arrived the Assembly chose him unanimously as a delegate to Congress. On June 30 he was appointed to the Pennsylvania committee of safety and three days later became its president. On August 16 he was elected, at the head of all three tickets, to the Philadelphia committee of inspection and observation, and was re-elected on February 16, 1776; in August and February he was also appointed to a district committee. On October 2, 1775, he was chosen as an Assemblyman from Philadelphia, and on the 19th reappointed to the committee of safety and on November 4 to Congress. In June, 1776, the committee of inspection named him as a delegate to the provincial conference, a predecessor of the constitutional convention; on July 8 he was elected from Philadelphia to the convention itself, on the 16th became its president, and on the 20th was reappointed as one of its delegates to Congress.
Although these many offices attest his popularity, no man could have filled them all; and Franklin did not try. He never took his seat in the Assembly. He worked hard on the committee of safety during its early months, but his attendance became sporadic as time wore on; and in February, 1776, he resigned from both the committee and the Assembly. The focus of his activities was Congress, and there he worked within the framework of the Assembly’s instructions to its delegates.
Those instructions had been under consideration for months before Franklin’s return from England. The previous December the Assembly had approved the proceedings of the first Continental Congress, selected seven delegates to the second, and appointed a committee to draft their instructions. The draft was repeatedly considered and repeatedly deferred. On March 9 the Assembly repudiated the program of Joseph Galloway and his supporters, who opposed joint action through the coming Congress and urged that Pennsylvania petition on its own for redress of grievances. On May 9 the legislature, just after it had added Franklin and two others to its delegation and had had news of Lexington, adopted the instructions below. They were little different from those to the delegates to the first Congress. The Assembly, once it had repudiated the proposal for separate action, did not commit its delegates to anything more than colonial unity and resistance.
 
Gentlemen,
May 9, 1775.
The Trust reposed in you, is of such a Nature, and the Modes of executing it, may be so diversified in the Course of your Deliberations, that it is scarcely possible to give you particular Instructions respecting it.
We shall therefore, in general, direct that you meet in Congress the Delegates of the several British Colonies, to be held on the Tenth Instant, to consult together on the present critical and alarming Situation and State of the Colonies, and that you exert your utmost Endeavours to agree upon, and recommend, such further Measures, as shall afford the best Prospect of obtaining Redress of American Grievances, and restoring that Union and Harmony between Great-Britain and the Colonies so essential to the Welfare and Happiness of both Countries.
You are directed to make Report of your Proceedings to this House at their next Sessions after the Meeting of the Congress. Signed by Order of the House,
John Morton, Speaker.
